Citation Nr: 0527516	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-28 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder, 
depression, anxiety, post-traumatic stress disorder (PTSD), 
and adjustment disorder with mixed mood.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder, 
depression, anxiety, PTSD, and adjustment disorder with mixed 
mood.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral hip disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1972 to September 1974, from May 1976 to September 
1978, and from September 1981 to December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the New Orleans, 
Louisiana. Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2005, the veteran testified at a 
video conference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  

By correspondence dated September 22, 2005, the Board 
notified the veteran that his motion to advance his case on 
the docket had been granted.

In March 2005 the veteran raised the issue of clear and 
unmistakable error (CUE) in an October 8, 1996, rating 
decision that denied service connection for an adjustment 
disorder.  During the September 2005 hearing the veteran 
raised the issue of timeliness of appeal concerning the RO's 
September 11, 2003, denial of his claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
heart murmurs, muscle spasms, panic attacks, irregular heart 
beat, memory loss, and hypertension.  These matters are 
referred to the RO for appropriate action.

The issues of whether new and material evidence was received 
to reopen a claim for entitlement to service connection for a 
bilateral hip disorder, entitlement to service connection for 
an acquired psychiatric disorder, and entitlement to service 
connection for a low back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a December 1996 rating decision the RO denied 
reopening a claim for entitlement to service connection for 
an acquired psychiatric disorder, to include bipolar 
disorder, depression, anxiety, PTSD, and adjustment disorder 
with mixed mood; the veteran did not appeal after being 
notified of that decision.

2.  In a January 1999 rating decision the RO again denied 
reopening the claim for entitlement to service connection for 
PTSD; the veteran did not appeal after being notified of that 
decision.

3.  Evidence received since the December 1996 and January 
1999 rating decisions bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence received since the December 1996 and January 1999 
rating decisions denying service connection for an acquired 
psychiatric disorder is new and material, and the claim must 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

With respect to the issue as to whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a psychiatric disorder, the Board 
finds that the Agency of Original Jurisdiction (AOJ) has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue given the favorable nature of 
the Board's decision as to this issue.

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
veteran submitted a request to reopen his claims for 
entitlement to service connection for an acquired psychiatric 
disorder on August 20, 2001.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would likely change 
the outcome of the prior denial.  Rather, it is only 
important that there be a complete record upon which the 
claim can be evaluated and that the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363..

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a December 1996 rating decision the RO denied reopening a 
claim for entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder, 
depression, anxiety, PTSD, and adjustment disorder with mixed 
mood.  In a January 1999 rating decision the RO again denied 
reopening the veteran's claim for entitlement to service 
connection for PTSD.  The denials were based primarily upon 
determinations that the evidence of record did not 
demonstrate a present psychiatric disorder was related to 
service or to a verified event during service.  In the 
initial October 8, 1996, rating decision, the RO found that, 
although the veteran was seen for an adjustment disorder with 
mixed symptoms in February 1983, the evidence demonstrated 
the disorder was acute and had resolved prior to the 
veteran's separation in December 1988.  The veteran did not 
appeal the December 1996 or January 1999 determinations and 
they have became become final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2004).

The Board finds that the evidence added to the claims file 
since these rating decisions includes evidence that was not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matters under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claims.  This 
evidence consists of various medical reports providing 
diagnoses of depression, bipolar disorder, mixed adjustment 
disorder, and PTSD and additional information from the 
veteran describing stressor events.  A May 2002 VA 
examination report included a diagnoses of mixed adjustment 
disorder and PTSD related to service and treatment in 
service.  As this evidence was not of record at the time of 
the last final decisions and as it addresses directly the 
basis for the prior denial of the veteran's claims, it is 
"new and material" and the claims must be reopened.

The Board finds, however, that additional development is 
required for adequate determinations of these issues on the 
merits.  Therefore, they are addressed in the remand section 
of this decision.


ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder, 
to include bipolar disorder, depression, anxiety, PTSD, and 
adjustment disorder with mixed mood is reopened.  To this 
extent only, the appeal is granted.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The appellant was notified of the provisions of the 
VCAA and how it applied to his claims by correspondence dated 
in November 2001 and March 2004.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  In the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, records show the veteran was notified by the 
Office of Personnel Management (OPM) in June 2002 that his 
claim for disability retirement had been approved and that he 
was found to be entitled to Social Security Administration 
(SSA) disability benefits in January 2005.  The SSA 
determination noted the evidence included diagnoses of PTSD 
and symptoms related to three traumatic deaths the veteran 
witnessed during active service.  The Board finds the records 
associated with the veteran's OPM and SSA claims, if 
available, should be obtained to assist in substantiating his 
present claims.

Records show the veteran has reported he witnessed the 
traumatic deaths of persons during active service.  During VA 
psychological evaluation in June 1996 he reported his ship 
had made several beach landings to unload Marines under enemy 
fire in 1972 and that he felt badly about not assisting a new 
recruit who drowned while swimming.  An October 15, 2001, 
private medical report noted he complained of flashbacks of 
his friend's death during the war.  At his personal hearing 
in September 2005 the veteran testified about having 
witnessed the death of his best friend in approximately 
March 1973.  He also testified that approximately three 
persons had committed suicide while he was on ship and that 
the ship had almost been blown up in an incident involving 
stored ammunition.  Prior to the hearing in September 2005, 
the veteran had not provided information sufficient for the 
records custodian to conduct a search for records to 
corroborate his PTSD claim.  The Board finds the information 
now of record as to the drowning death the veteran claims to 
have witnessed is sufficient for a request for service 
department verification.  Therefore, additional development 
is required prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  Appropriate efforts should be taken 
to obtain any available records 
associated with the veteran's SSA and OPM 
claims.  

2.  A request should be made to the 
United States Armed Services Center for 
Unit Records Research (USASCURR) at 7798 
Cissna Road, Springfield, Virginia 22150-
3197, to attempt to verify the veteran's 
claimed stressors.  If unable to provide 
such information, they should be asked to 
identify the agency or department that 
may provide such information and follow-
up inquiries should be made accordingly.  

3.  The veteran should be scheduled for 
an examination by a physician with 
expertise in the field of psychiatry for 
an opinion as to whether there is at 
least a 50 percent probability or greater 
that he has a present psychiatric 
disorder that either (a) began during his 
military service (to include as 
manifested by treatment for an adjustment 
disorder with mixed symptoms in February 
1983) or (b) is related to a verified 
stressor event in service.  The claims 
folder must be available to, and reviewed 
by, the examiner.

4.  The veteran should be scheduled for 
an appropriate examination for opinions 
as to whether there is at least a 
50 percent probability or greater that he 
has any present low back or bilateral hip 
disorders as a result of service or a 
service-connected disability (to include 
as a result of any gait abnormality due 
to his service-connected knee 
disabilities).  The claims folder must be 
available to, and reviewed by, the 
examiner.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


